Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
       Antonio Fernandez,                      Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
       ROM Investments, LLC, a                 Act; Unruh Civil Rights Act
16     California Limited Liability
       Company;
17     King Taco Restaurant, Inc., a
       California Corporation; and Does 1-
18     10,
19               Defendants.
20
21         Plaintiff Antonio Fernandez complains of ROM Investments, LLC, a
22   California Limited Liability Company; King Taco Restaurant, Inc., a
23   California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
24
25     PARTIES:
26     1. Plaintiff is a California resident with physical disabilities. He is
27   paralyzed from the waist down and uses a wheelchair for mobility.
28     2. Defendant ROM Investments, LLC owned the real property located at


                                           1

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 2 of 8 Page ID #:2




 1   or about 1118 Cypress Avenue, Los Angeles, California, in April 2019.
 2     3. Defendant ROM Investments, LLC owns the real property located at or
 3   about 1118 Cypress Avenue, Los Angeles, California, currently.
 4     4. Defendant King Taco Restaurant, Inc. owned King Taco located at or
 5   about 1118 Cypress Avenue, Los Angeles, California, in April 2019.
 6     5. Defendant King Taco Restaurant, Inc. owns King Taco (“Restaurant”)
 7   located at or about 1118 Cypress Avenue, Los Angeles, California, currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 3 of 8 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to the Restaurant in April 2019 with the intention to avail
 5   himself of its goods and to assess the business for compliance with the
 6   disability access laws.
 7     11. The Restaurant is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Paths of travel are one of the facilities, privileges, and advantages
10   offered by Defendants to patrons of the Restaurant.
11     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide accessible paths of travel.
13     14. Currently, the defendants fail to provide accessible paths of travel.
14     15. Restrooms are another one of the facilities, privileges, and advantages
15   offered by Defendants to patrons of the Restaurant.
16     16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide an accessible restroom.
18     17. Currently, the defendants fail to provide an accessible restroom.
19     18. Dining tables are also one of the facilities, privileges, and advantages
20   offered by Defendants to patrons of the Restaurant.
21     19. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide accessible dining tables.
23     20. Currently, the defendants fail to provide accessible dining tables.
24     21. Plaintiff personally encountered these barriers.
25     22. By failing to provide accessible facilities the defendants denied the
26   plaintiff full and equal access.
27     23. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                               3

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 4 of 8 Page ID #:4




 1     24. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     25. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     26. Plaintiff will return to the Restaurant to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Restaurant and its facilities are accessible. Plaintiff is currently
13   deterred from doing so because of his knowledge of the existing barriers and
14   his uncertainty about the existence of yet other barriers on the site. If the
15   barriers are not removed, the plaintiff will face unlawful and discriminatory
16   barriers again.
17     27. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                               4

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 5 of 8 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     28. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     29. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 6 of 8 Page ID #:6




 1     30. When a business provides paths of travel, it must provide accessible
 2   paths of travel.
 3     31. Here, accessible paths of travel have not been provided.
 4     32. When a business provides facilities such as a restroom, it must provide
 5   an accessible restroom.
 6     33. Here, no such accessible restroom has been provided.
 7     34. When a business provides facilities such as dining tables, it must provide
 8   accessible dining tables.
 9     35. Here, accessible dining tables have not been provided.
10     36. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     37. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     38. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     39. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                              6

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 7 of 8 Page ID #:7




 1      40. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      41. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: June 18, 2019                 CENTER FOR DISABILITY ACCESS
24
25
                                          By:
26
                                          ____________________________________
27
                                                 Russell Handy, Esq.
28                                               Attorney for plaintiff


                                                7

     Complaint
Case 2:19-cv-05415-PA-JEM Document 1 Filed 06/21/19 Page 8 of 8 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       8

     Complaint
